DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	It is unclear where the body of claim one begins. Claim one includes the term “having” at line one. Does Applicant intend this as a transitional phrase?
	It is unclear to what the recitation “of one or more parts” refers. Does this intend that the “at least one filter element” is made up “of one or more parts,” or are there other non-filter “parts” “accommodated in the filter housing”?
	It is unclear to what “the inside (17) of the relevant filter element” refers. The recitation, “the relevant” appears to lack clear positive antecedent basis. Moreover, it is unclear how “the relevant filter element” differs from the previously introduced “at least one filter element,” if at all.
	At line 7 of claim one, it is unclear to what “at the end adjacent to this inside refers.”
	At line 10 of claim one, it is unclear to what “the adjacent assignable filter element” refers. It is unclear how this “adjacent assignable filter” differs from “the relevant filter element” or the “at least one filter element,” if at all. In view of the other references to filter elements (i.e., “adjacent assignable filter” and “the relevant filter element”), it appears that there would necessarily need to be more that “one” filter element, as in “at least one.” Accordingly, the recitation, “at least one filter element” appears to be misdescriptive of the minimum number of filter elements that would need to be present. If this is not the case, then clarification of how the limitations of the claims can logically be met with the presence of only one filter element.
	In claim 3, the recitations, “the inner fluid guide,” “the part,” “the closing means” and “the individual backwash element” all appear to lack clear positive antecedent basis. It is unclear to what these recitations refer.
	In claim 5, it is unclear what is intended by a “partial backwash element.” Partial in what sense? It is unclear what is intended by “assigned to every partial element.” What is meant by “assigned”? What type of “partial element” – “backwash”? The recitation, “the internal fluid guide” appears to lack clear positive antecedent basis.
	In claim 6, it is unclear what type of manipulation is intended by “uses” as recited at line 2. Additionally, the recitations, “the receiving housing” and “the fluid guides” appear to lack clear positive antecedent basis.
	In claim 7, the recitations, “the closing means” and “the receiving housing” appear to lack clear positive antecedent basis. It is unclear to what “for what partial element” refers. What type of “element”?
	In claim 8, the recitations, “the relevant spring,” “the receiving housing” and “the relevant partial element” all appear to lack clear positive antecedent basis.
“the compensating motion,” “the closing direction,” “the relevant closing means,” “the receiving housing,” “the direction of the adjacent filter element,” “the other partial element” and “the element” all appear to lack clear positive antecedent basis. It is unclear to what these recitations refer.
	In claim 10, the recitations, “the fluid guide,” “the partial element,” and “the internal fluid guide,” all appear to lack clear positive antecedent basis. It is unclear to what these recitations refer.
	In claim 11, it is unclear what type of manipulation is intended by “is used” as recited at line 3. In claim 11, the recitations, “the tilting motion,” “the free ends,” “the direction of the drive shaft” and “the receiving housing,” all appear to lack clear positive antecedent basis. It is unclear to what these recitations refer.
	In claim 12, the recitations, “the receiving plate,” “the outer housing guide,” “the guide housing,” and “the adjustment” all appear to lack clear positive antecedent basis. It is unclear to what these recitations refer.
	The meaning of claim one was so unclear that prior art could not be identified and/or meaningfully applied.




	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571)272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner, Art Unit 1776